EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is made and entered into effective as of May 1, 2008 (the “Effective Date”) by and between CRC Crystal Research Corporation (the “Company”), and Dr. Kiril A. Pandelisev, the undersigned individual (“Executive”). RECITAL The Company and Executive desire to enter into an Employment Agreement setting forth the terms and conditions of Executive’s employment with the Company. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the Company and Executive agree as follows: 1.
